        Case 1:16-cr-00281-PGG Document 875 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                        ORDER

                                                       (S1) 16 Cr. 281 (PGG)
 MANUEL ROSARIO,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant Rosario, scheduled for

July 7, 2020, is adjourned to August 27, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       July 1, 2020
